Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are currently pending.
The Drawings filed 03/19/2021 are approved by the examiner.
The IDS statement filed 03/19/2021 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
For purposes of claim interpretation, the phrases 1) “for fire extinguishing” in “a nitrogen-generating composition for fire extinguishing,” 2) “as an oxidizing agent and fuel” in “heavy metal oxide as an oxidizing agent and fuel,” 3) “for the dry components” in “a wetting agent for the dry components,” 4) “as promoting additives” in “nickel oxide and copper oxide as promoting additives” are construed as merely specifying the intended purpose or use of the composition or relative component therein.  Little patentable weight is given to the claimed composition and its components being provided for a particular purpose or use, and prior art compositions and components identical or substantially identical in structure or composition will read on those claimed despite any difference in terminology of a composition’s/component’s use, function, or purpose. 
The claims recite the presence of a “heavy metal oxide”.  Although the present application’s specification exemplifies certain species of metal oxides as the heavy metal oxides (e.g., iron (III) oxide, titanium (IV) oxide, or molybdenum (VI) oxide), no precise definition/standard is disclosed.  However, a person of ordinary skill in the art would be apprised of the scope of the term since “heavy metals” are commonly defined and known in the art as those having a specific density of more than 5 g/cm3.  See the Introduction section on page 168 of Jarup (“Hazards of heavy metal contamination,” British Medical Bulletin 2003; 68: 167-182), which serves as evidence for the ordinary and customary meaning of “heavy metal” in the claimed term “heavy metal oxide”. 
Claim Objections
Claims 1-11 are objected to because of the following informalities: 
The claims appear to be a literal translation into English from a foreign document and do not conform with current U.S. practice.
The recitation (and bolded font style) of “characterized in that” in claims 1-11 are objected to.  Applicant is suggested to amend the terms “characterized in that” to read as “wherein” in order to better confirm with U.S. practice and improve clarity in the claim.  
Claims 1 and 2 also recite the composition comprises various mixing ratio ranges in wt. % where commas are used to notate decimals rather than periods (see, e.g., claim 1 reciting “heavy metal oxide 25,0 – 45,0”).  Applicant is suggested to amend the claims such that they notate the decimals with periods rather than commas in order to better conform with U.S. practice/grammar and improve clarity in the claim. 
Claims 1 and 2 also fail to end with a period and are therefore not in proper form.  Applicant is required to amend the claims such that they properly ends with a period.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See also MPEP 608.01(m).
The recitations of “is used” among claims 6 and 8-10 are objected to.  Applicant is suggested to amend the limitations to directly recite what the structure is without the term “is used” (e.g., in claim 6 amend “carboxylic acid ester is used as the wetting agent” to read as “the wetting agent is carboxylic acid ester”; in claim 8 amend “ethyl acetate or butyl acetate is used as the carboxylic acid ester” to read as “the carboxylic acid ester is ethyl acetate or butyl acetate”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is indefinite because it recites a nitrogen-generating composition having mixing ratios “in wt.% being as follows: 
heavy metal oxide 		25,0 - 45,0 
combustion modifier 	12,0 -18,0 
alkali metal azide 		balance to 100 
wetting agent (residue after drying) 	0,07 - 2,0 above 100%” (emphasis added) which sums and accounts for amounts in excess of 100%.  The heavy metal oxide, combustion modifier, and alkali metal azide sum/balance to 100 wt.% of the composition.  The amount of wetting agent, another required component in the nitrogen-generating composition, is present in an amount of “0,07 – 2,0 above 100%”, i.e., 0.07 to 2.0 wt.% above 100 wt.%, which brings the total amount of components in the nitrogen-generating composition to 100.07 to 102.0 wt.% of the composition.  It is also problematic that the claim also contains additional “nickel oxide and copper oxide as promoting additives” component(s) which are not accounted for in the apparently closed-ended scope of “the mixing ratio in wt.% being as follows: heavy metal oxide … combustion modifier … alkali metal azide 	 balance to 100 … wetting agent … above 100%”, which has one of the two indefinite implications that 1) the mixing ratio has 0 wt.% of the nickel oxide and copper oxide additives and makes it unclear whether nickel oxide and copper oxide are actually required in the composition or 2) the total amount of components in the nitrogen-generating composition is in even further excess of the prior 100.07 to 102.0 wt.% range when accounting for nickel oxide and copper oxide.  There is a great deal of confusion and uncertainty as to the proper interpretation of the claim since the recited mass percentages of the composition’s components do not make numerical sense and a person of ordinary skill in the art would not be apprised as to the scope of the invention.  
Also in claim 1, the term “the dry components” in “a wetting agent for the dry components” lacks sufficient antecedent basis in the claim.  It is unclear what components the term refers to. 
	Also in claim 1, the phrase “(residue after drying)” renders the claim indefinite because it is unclear whether the limitation in the parentheses are part of the claim invention.  Also, even if the term was clearly part of the limitation/invention, it is unclear what the term means in context of the instant claim.  The term appears to denote a method step (“drying” is a method step) but the claim is drawn to a nitrogen-generating composition rather than a method.  
Claims 2-11 are also rejected for their dependency on claim 1.
Claim 2 is indefinite for the same reason as claim 1 (all the components prior to the wetting agent sum/balance to 100 wt.% and the wetting agent brings the total amount of components to 100.07 to 102.0 wt.% of the composition).  
	In claim 3, the phrases “for example” and “preferably” each render the claim indefinite because it is unclear whether the limitation(s) following the phrase(s) are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 4, 5, 9, and 10 are also indefinite for the same reason as claim 3 for reciting “for example” and/or “preferably” where it is unclear whether the limitation(s) following the phrase(s) are part of the claimed invention.  The wording of claim 3 (“the composition comprises, for example, ethyl acetate or butyl acetate, preferably ethyl acetate, as the carboxylic acid ester”) as well as claims 4 and 5 are particularly problematic since the claims present the further limitations in exemplary/open-ended form and it is unclear whether the limitations actually further limit the subject matter/limitations of the parent claim at all.
	In claim 6, the term “the produced mass” lacks sufficient antecedent basis in the claim.  It is unclear what components, composition, or intermediate composition the term refers to.  
Also in claim 6, the recitation of “Stage 1”, “Stage 2”, “Stage 3”, and “Stage 4” is also confusing and/or lacks sufficient antecedent basis to render the claim indefinite.  In addition to being unclear why the term “stage” is capitalized, are these stages the steps implied by the prior-recited “step-by-step mixing of alkali metal azide, heavy metal oxide …, and wetting agent” or some other steps?  It is noted the recited stages do not directly correspond to a “step-by-step mixing”, i.e., sequential addition of alkali metal azide, heavy metal oxide, and wetting agent as recited since the stages recite blending of various components as a pair with the wetting agent (wetting agent is apparently added three times and added to different mixtures) as well as preparing various mixtures in parallel (stage 1 mixes aluminum oxide, cobalt nitrate, and the wetting agent; stage 2 mixes the mixture prepared at stage 1 with heavy metal oxide and additional wetting agent; stage 3 mixes alkali metal azide powder with additional wetting agent; and stage 4 mixes the stage 2 and stage 3 mixtures with copper oxide and nickel oxide).  It is unclear what precise steps are required in order to meet the claimed method since the beginning portion of the claim (“A method for producing the nitrogen-generating composition of Claim 1 … comprising: step-by-step mixing of alkali metal azide, heavy metal oxide …, and a wetting agent … followed by granule forming …”) conflicts with the “stages” later-recited in the claim.  It is also unclear what is meant by “for this purpose at Stage 1”.  
Also in claim 6, it is unclear what is meant by “Stage 4 includes: mixing the mixtures produced at Stages 2 and 3, and, simultaneously, with copper oxide and nickel oxide, drying, prior to forming the granules, the mass thereby produced to remove, as much as possible, any residue of the wetting agent.”  How does the recited method actually produce the nitrogen-generating composition of claim 1 when it removes as much as possible any residue of the wetting agent, i.e., removes as much as possible of the wetting agent, when the wetting agent is a required component of the nitrogen-generating composition? 
Claims 7-11 are also indefinite for their dependency on claim 6.
	Appropriate correction/clarification is required.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
GB 1,429,842 A teaches a composition for nitrogen gas generation comprising a mixture of alkali metal azide and a sufficient quantity of metal oxide to react with substantially all of the alkali metal oxide (page 2 lines 1-14); examples of alkali metal azides include lithium azide, sodium azide, and potassium azide and examples of suitable metal oxides include copper oxide, iron oxide, stannic oxide, titanium dioxide, lead oxide, chromium oxide and zinc oxide or mixtures thereof (page 2 lines 53-59).  Exemplary mixtures are 70.9 wt.% sodium azide and 29.1 wt.% ferric oxide, 76.5 wt.% sodium azide and 23.5 wt.% titanium dioxide, and 67.1 wt.% potassium azide and 32.9 wt.% copper oxide (see Examples 1-8 on pages 2 and 3).
Knowlton et al. (US 4,604,151) teaches a gas generating composition is disclosed for generating nitrogen gas free from noxious and toxic impurities comprising an alkali metal azide, e.g., sodium azide, a metal oxide selected from the oxides of iron, nickel, manganese, copper, cobalt, titanium and tin, and ammonium perchlorate as a burn rate enhancer (abstract and col. 4 lines 41-45).  The azide is a major component and is present in an amount of from 55 to 85% by weight of the composition, the metal oxide is the principal oxidizing reactant for the azide and is present as 10 to 45 weight percent, and the ammonium perchlorate which acts as a burn rate enhancer is present as from 1 to 15% by weight of the composition (col. 4 lines 45-56).  Preferred metal oxides are Fe2O3, NiO, Ni2O3, MnO2, CuO, Co2O3, TiO2, and SnO2 (col. 4 lines 6-24).  
Huntsman et al. (EP 584,899 A2) teaches a nitrogen gas generant composition comprising 65-74 wt.% of an azide, 17-29.5 wt.% of a metal oxide selected from iron, chromium, manganese, cobalt, copper and vanadium oxides, 1.0-6% metal nitrite or nitrate co-oxidizer, 0.5-8% silica, alumina, titania or mixtures thereof, up to 6% bentonite, and up to 4% molybdenum disulfide (abstract).  Taylor et al. (US 5,143,567) also has a similar disclosure (abstract).
Matsuda et al. (US 5,780,767) teaches a gas generant composition comprising a fuel comprising an alkaline metal or alkaline earth metal azide, an oxidizing agent, and at least one additive selected from aluminum borate, potassium titanate, alumina, aluminum oxide, zirconium oxide, and zinc oxide (abstract and col. 2 lines 19-22).  
Sokolikov et al. (RU 2648081 C1) teaches an aerosol-forming fire extinguishing composition comprising an alkali metal nitrate as an oxidizing agent, a novolak-type phenol-formaldehyde resin or epoxy resin as a combustible binder, and a combustion modifier comprising cobalt (II) nitrate with aluminum oxide and copper oxide (abstract). 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 21, 2022